105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David E. DIXON, Plaintiff--Appellant,v.HORRY COUNTY, SOUTH CAROLINA;  JOHN T. HENRY, Horry CountySheriff;  RALPH VAUGHT, Adminis trator, J. Reuben LongDetention Center;  LIEU TENANT BOYD, J. Reuben LongSupervisory Offi cer;  KENNETH I. GRATE, Lieutenant, J.Reuben Long Detention Center Supervisory Officer;  RANDYGERALD, Sergeant, J. Reuben Long Deten tion Officer;CORPORAL MOSES, J. Reuben Long Detention Center Officer;NURSE STACKHOUSE, J. Reuben Long Detention Center;  VICKIELEWIS, Nurse, J. Reuben Long Detention Center;  MRS.GRISSETT, Nurse, J. Reuben Long Detention Center;  ANNANDERSON, J. Reuben Long Detention Center;  DOUGLAS FREEMAN,Horry County Administrator, Defendants--Appellees.
No. 96-7190.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  G. Ross Anderson, Jr., District Judge.  (CA-95-1463-3BD)
David E. Dixon, Appellant Pro Se.
Sandra J. Senn, STUCKEY & SENN, Charleston, South Carolina, for Appellees.
D.S.C.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the district court's order adopting the magistrate judge's recommendation to deny Appellant's motion for summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED